DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 & 5-22 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not teach or suggest a wiring substrate, comprising: a first insulation layer covering an upper and side surface of a first wiring layer; a second insulation layer formed on the first insulation layer and having an opening; an adhesive layer on the bottom surface of the opening with a component fixed on the adhesive layer; the adhesive layer includes: a base portion covering a lower surface of the component; a cover portion that covers a side surface of the component; when a length at which the cover portion extends upward from an upper surface of the base portion along the side surface of the electronic component is denoted by L1, and a maximum thickness of the cover portion is denoted by T1, L1/T1 is greater than or equal to five; the content ratio of filler in the cover portion is decreased from the base portion towards an upper surface of the electronic component, and the cover portion has a minimum melt viscosity that is lower than that of the base portion; in combination with all other features claimed. 
Regarding claims 2 and 5-12, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 13:
The prior art does not teach or suggest a wiring substrate, comprising: a first insulation layer covering an upper and side surface of a first wiring layer; a metal layer formed on the top surface of the first insulation layer; a second insulation layer formed on the first insulation layer and having an opening to expose an upper surface of the metal layer; an adhesive layer on the bottom surface of the opening with a component fixed on the adhesive layer; the adhesive layer includes: a base portion formed on the upper surface of the metal layer and covers a lower surface of the component; a cover portion that covers a side surface of the component; a content ration of filler in the cover portion is lower than a content ration of filler in the base portion; in combination with all other features claimed. 
Regarding claims 14-22, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Shimizu et al. (US PG. Pub. 2016/0037647) discloses a wiring board with built-in electronic component and method for manufacturing.
Inui (US PG. Pub. 2012/0227261) discloses a method for manufacturing printed wiring board.
Lee et al. (US PG. Pub. 2007/0132536) discloses a printed circuit board having embedded electronic components and manufacturing method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847